'W'iNBORNE, J.
Plaintiffs, as appellants on this appeal, on the facts of record, which they concede, and fairly so, we think, fail to show error in the judgment from which appeal is taken. In their brief, as premises to argument on questions of law sought to be presented, appellants summarize the facts, in pertinent part, in this manner:
“By judgment of the Superior Court of Cumberland County dated and docketed 10 July, 1933, in an action to foreclose a mortgage, defendants were given a certain length of time in which to pay the balance of the mortgage indebtedness, otherwise to be perpetually barred from any interest in the land in controversy in this case and the land to be deeded to May H. Smith, a defendant (now deceased) in the instant case, and the successful bidder at the court-ordered sale. Defendants did not redeem within time allowed. Accordingly, the operative provisions of the judgment confirming sale to Mrs. Smith applied and deed should have been made to her by the court-appointed commissioner.”
Thus appellants concede that the defendants in the foreclosure action did not redeem the land, either within the time specified or at any time, and that, hence, by the terms of the judgment therein rendered, they were “forever barred of any and all equity of redemption in said land or any part thereof.”
The general rule is that a judgment of a court of competent jurisdiction is final and binding upon parties to the action or proceeding, and those *16standing in privity to them. Gibbs v. Higgins, 215 N.C. 201, 1 S.E. 2d 554; Current v. Webb, 220 N.C. 425, 17 S.E. 2d 614, and others. The term “privity” means mutual or successive relationship to the same rights or property. Black’s Law Dictionary.
In accordance with this principle of law, the judgment in the foreclosure proceeding is binding upon the defendants therein, and they are thereby barred of any equity of redemption in the land which was the subject of that proceeding. Hence there remained in no one of them any interest in the land, or any right to foreclose and sell the land under a deed of trust registered subsequent to the mortgage deed involved in the foreclosure proceeding. And the defendants there are the predecessors in title of the present plaintiffs as shown by the agreed facts, and these plaintiffs stand in privity to them in respect of the property in controversy.
Moreover, appellants, having further conceded that May H. Smith was “the successful bidder at the court-ordered sale,” and that “the operative provisions of the judgment confirming sale to Mrs. Smith applied and deed should have been made to her by the court-appointed Commissioner,” and it appearing that she paid the purchase price, she became more than a preferred bidder. See Lord v. Meroney, 19 N.C. 14; Flemming v. Roberts, 84 N.C. 533; Kemp v. Kemp, 85 N.C. 492; Lynn v. Lowe, 88 N.C. 478; Long v. Jarratt, 94 N.C. 444; Campbell v. Farley, 158 N.C. 42, 13 S.E. 103.
But whatever the rights, of May H. Smith are, the plaintiffs, standing-in privity to those parties expressly barred of rights in respect to the land involved, as above stated, are likewise barred and estopped, and they may not challenge the rights of May H. Smith as successful bidder at the foreclosure sale.
Nevertheless, there is evidence in the agreed facts to support a finding that a deed was made to May H. Smith prior to 21 September, 1934, the date of the marginal entry on the judgment docket. And when a deed has once been delivered its subsequent loss or destruction will not divest title to the grantee. See Powers v. Murray, 185 N.C. 336, 117 S.E. 161.
In the light of these principles and holdings, other questions need not be treated, — and the judgment below is
Affirmed.